Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on January 13, 2022 have been entered and considered. Claims 1 – 22 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Dharmajaran and Yeh as detailed in Office action dated October 13, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al. WO 2016/137559 A1 (Dharmarajan) in view of Yeh et al. US 7,803,876 B2 (Yeh). US 2017/0362421 A1 is used herein as equivalent document to the WO reference. 
Considering claims 1 – 3, 6, 9 – 11, 17 – 19, Dharmajaran teaches fibers and fabrics made of compositions comprising propylene-based elastomers and polyalphaolefins [0016 and 0122]. Further, Dharmajaran teaches at [0025] that the compositions of the disclosure comprise one or more propylene-based elastomers ("PBEs"). The PBE comprises propylene and from about 5 to about 30 wt % of one or more alpha-olefin derived units, preferably ethylene and/or C.sub.4-C.sub.12 .alpha.-olefins. The examiner notes that in embodiments wherein the composition comprises two or more PBEs, the limitation requiring that the composition comprises one primary polypropylene and one propylene based elastomer is met. Furthermore, Dharmajaran fails to teach examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1. However, overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claims 17 – 18, Dharmajaran teaches at [0128] that the nonwoven products described above may be used in many articles such as hygiene products including, but not limited to, diapers, feminine care products, and adult incontinent products. The nonwoven products may also be used in medical products such as sterile wrap, isolation gowns, operating room gowns, surgical gowns, surgical drapes, first aid dressings, and other disposable items.
As to the new limitations in claim 1 requiring that the primary propylene has a melting point above 110 degrees C and a heat of fusion less than 80 J/g, Dharmajaran teaches at [0028] that the Tm or melting temperature of the PBE (as determined by DSC) may be less than about 120.degree. C., less than about 115.degree. C., less than about 110.degree. C., or less than about 105.degree C; and at [0029] that the PBE may be characterized by its heat of fusion (Hf), as determined by DSC of less than about 75 J/g. Thus, for at least those embodiments where the Tm is lower than 120 and higher than 110 degrees C, and the heat of fusion is lower than 75 J/g, the new limitations are also met.  

Considering claim 3, Dharmarajan teaches that exemplary methods for the preparation of PBEs may be found in U.S. Pat. No. 7,803,876 B2 to Yeh. Further, Yeh teaches at [Col. 12, 37 – 40] that Ziegler-Natta catalyst systems are among the producing systems. 

Considering claim 4, Dharmajaran teaches at [0041] that the molecular weight distribution (MWD, equal to Mw/Mn) of the PBE may be from about 0.5 to about 20, from about 0.75 to about 10, from about 1.0 to about 5, from about 1.5 to about 4, or from about 1.8 to about 3.  

Considering claim 5, Dharmajaran teaches at [0036] that the PBE may have an MFR less than about 100 g/10 min.

Considering claim 7, Dharmajaran teaches at [0031] that the PBE can have a triad tacticity of three propylene units (mmm tacticity), as measured by .sup.13C NMR, of 92% or greater, 95% or greater, or 97% or greater. For example, the triad tacticity may range from about 75 to about 99%, from about 80 to about 99%, 

Considering claim 8, Dharmajaran teaches at [0044] that in some embodiments the PBE is a reactor blend of a first polymer component and a second polymer component.

Considering claim 12, Dharmajaran teaches at [0064] that the polyalphaolefin or  PAO may also have a viscosity index ("VI"), as determined by ASTM D2270, of 100 to 150. 

Considering claim 13 and 14, Dharmajaran teaches at [0097] that a variety of additives may be incorporated into the blend compositions described herein, depending upon the intended purpose of the blend. For example, slip agents such as, oleamide and erucamide may be included. Further, Dharmajaran teaches at [0098] that additives may be incorporated into the blend compositions directly or as part of a masterbatch, i.e., an additive package containing several additives to be added at one time in predetermined proportions. The masterbatch may be added in any suitable amount to accomplish the desired result. For example, a masterbatch comprising an additive may be used in an amount ranging from about 0.1 to about 10 wt %, or from about 0.25 to about 7.5 wt %, or from about 0.5 to about 5 wt %, or from about 1 to about 5 wt %, or from about 2 to about 4 wt %, based on the total weight of the polymer blend and the masterbatch. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a specific amount of slip agent as required by the intended purpose of the blend.  

Considering claims 15 and 16, Dharmajaran teaches at [0122] that the fibers comprising the blends of the disclosure may also be used to produce fabrics that have improved aesthetics. For example, the fabrics may have an improved feel and softness. Without being bound by theory, it is believed that fabrics produced using the blends described herein have lower bending modulus, due to lower crystallinity, which improves the softness or feel of the fabric. Fabrics made from fibers comprising the blends described herein may have improved softness, as measured by a Handle-O-Meter. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a specific a specific value for the Handle-O-meter as desired by the particular softness required for the fabric.  

Considering claim 20, Dharmajaran teaches at [0124] that  a typical spunbond process, wherein a polymer is supplied to a heated extruder to melt and homogenize the polymers, may be used for the nonwoven of the in the disclosure. 

Considering claims 21 and 22, Dharmajaran is relied upon as set forth above in the rejection of claim 1. Further, as to the heat fusion, Dharmajaran teaches at [Claim 1] that the propylene-based elastomer has a melting temperature of less than 120.degree. C. and a heat of fusion of less than 75 J/g.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on January 13, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Dharmajaran and Yeh as detailed in Office action dated October 13, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on January 13, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 
Applicant traverses the rejection of record on the basis that Dharmarajan is relied on to disclose the claimed “one primary polypropylene and one propylene based elastomer” in combination with the claimed polyalphaolefin. Nowhere does Dharmarajan disclose or suggest a PBE or polypropylene having a melting point greater than 110°C in combination with a PBE having a heat of fusion less than about 80 J/g and a melting point of 100°C or less, as now required in every claim, much less in further combination with the claimed PAO. Yeh does nothing to cure these deficiencies of Dharmarajan.

In response, the examiner submits that stated above, regarding the new limitations in claim 1 requiring that the primary propylene has a melting point above 110 degrees C and a heat of fusion less than 80 J/g, Dharmajaran teaches at [0028] that the Tm or melting temperature of the PBE (as determined by DSC) may be less than about 120.degree. C., less than about 115.degree. C., less than about 110.degree. C., or less than about 105.degree C; and at [0029] that the PBE may be characterized by its heat of fusion (Hf), as determined by DSC of less than about 75 J/g. Thus, for at least those embodiments where the Tm is lower than 120 and higher than 110 degrees C, and the heat of fusion is lower than 75 J/g, the new limitations are also met.  
     
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786